DETAILED ACTION
	Claims 1-21 are presented on 06/23/2020 for examination on merits.  Claims 1, 8, and 15 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement (IDS) submitted for examination on merits is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claim 1 recites three instances of “an identified vulnerability” unclearly in the first three identifying steps.  
Claims 8 and 15 each similarly recite three instances of “an identified vulnerability” unclearly in the first three identifying steps.  
Claims 1, 8, and 15 each recite the limitation "the modified authentication requirements" in the last clause of the respective claims.  There is insufficient antecedent basis for this limitation in the claims, respectively.
Claims 3, 4, 10, 11, 17, and 18 each recite the limitation "the user" in the last clause of the respective claims.  There is insufficient antecedent basis for this limitation in the claims, respectively.
Claims 2-7, 9-14, and 16-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claims 1, 8, and 15, respectively.


Allowable Subject Matter
Claims 1-21 are allowable over prior art.  The following is an examiner’s statement of reasons for allowance:
Independent claim 1 and intervening claims 2-7; independent claim 8 and intervening claims 9-14; independent claim 15 and intervening claims 16-21 are allowable over prior art since the prior arts taken individually or in combination fails to particularly disclose, fairly disclose, or render obvious the following limitations:
“identify, based on the unauthorized activity data, one or more applications having an identified vulnerability; 
identify a first plurality of users having access to each application of the one or more applications having an identified vulnerability; 
identify, for each application of the one or more applications having an identified vulnerability, entitlements of each application providing privileged access; 
identify a second plurality of users who are holders of the entitlements of each application providing privileged access; 
identify one or more modified authentication requirements for the second plurality of users; and 
execute the modified authentication requirements for the second plurality of users.” 

Noted that the first closest prior art Yanay (US 20210367966 A1) teaches on the step of identifying one or more applications having an identified vulnerability, for example, determining whether security credentials associated with the dataflow stream are compromised; par. 0017-0018.  Yanay’s solution for detected security vulnerabilities is to mitigate such vulnerabilities through … establishing security protocols and notifying the user; par. 0038, 0047-0048, and 0061.  However, Yanay fails to disclose the steps of “identify a second plurality of users who are holders of the entitlements of each application providing privileged access; identify one or more modified authentication requirements for the second plurality of users; and execute the modified authentication requirements for the second plurality of users.” 

Noted that the second closest prior art Davis (US 20200252422A1) teaches determining a likelihood of a given one of the plurality of assets of the enterprise system becoming compromised responsive to compromise of a given one of the plurality of users of the enterprise system; par. 0004 and 0044-0046.  In Davis, a plurality of users of the enterprise system are identified to be associated with one or more risks of the login event.  As a result, a risk score for the given asset is generated for mitigation; par. 0050-0051. However, Davis fails to disclose the steps of “identify a second plurality of users who are holders of the entitlements of each application providing privileged access; identify one or more modified authentication requirements for the second plurality of users; and execute the modified authentication requirements for the second plurality of users.” 

Noted that the third closest prior art Mossier (US 10567375 B1) discloses determining potentially compromised access credentials and offering the user the opportunity to authenticate and create new credentials; col. 2, lines 60-64. For example, the user may be required to, without limitation, answer one or more security questions, enter a security code, answer or act upon a message sent to a registered email account, enter a temporary identification number sent via SMS or MMS message; col. 6, lines 4-10.  However, Mossier’s solution does not include executing or applying the modified authentication requirements for the second plurality of users.  Specifically, Mossier fails to disclose the combined steps of “identify a second plurality of users who are holders of the entitlements of each application providing privileged access; identify one or more modified authentication requirements for the second plurality of users; and execute the modified authentication requirements for the second plurality of users.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        03/11/2022